DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  Line 5 of claim 14 currently reads “in response to determine” and should read “in response to determining”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,843,020. Please see chart below for comparison between the instant application and the US Patent.

Instant Application
US Patent No. 10,843,020
1. A system, comprising:
1. A system to mitigate false trips of a valve that supplies water to a piping system in a fire suppression system, the
system comprising:
a monitoring device to monitor a parameter corresponding to at least one of a corrosion, a presence of water, a differential pressure across a valve of a fire suppression system, and a temperature in a pipe of the fire suppression system;
at least one edge device that monitors a parameter corresponding to at least one of a corrosion, a presence of water, a differential pressure across the valve, and a temperature in the piping system of the fire suppression system;
one or more processors to:
a control circuit comprising one or more processors and a memory storing instructions that, when executed by the
one or more processors, cause the control circuit to:

receive an indication of the parameter monitored by the device;
receive an indication of the parameter monitored by the at least one edge device;
determine that a valve tripping event is to occur based on the received indication; and
predict whether a valve tripping event is expected to occur based on the received indication; and
in response to the determination that the valve tripping event is to occur, generate
an alert indicating that the valve tripping event is to occur; and
in response to predicting that the valve tripping event is expected to occur, provide the prediction that the
valve tripping event can occur for remedial action; and
a user device to present display data regarding the alert.
at least one user device that presents an alert corresponding to a status of the piping system or the at least one edge device and that presents display data corresponding to the prediction of the valve tripping event.



Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US Patent teach displaying data regarding an alert when a valve tripping event is expected to occur according to a monitored parameter. The instant application is not patentably distinct from the US Patent simply due to language of a monitoring device instead of an edge device which performs the parameter monitoring.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art and would be in condition for allowance with the proper filing of a Terminal Disclaimer to obviate the above Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115